Citation Nr: 1012792	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hyperglycemia, 
claimed as type II diabetes mellitus.

3.  Entitlement to service connection for hepatitis B and 
hepatitis C.

4.  Entitlement to service connection for schizophrenia.

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the postoperative residuals of lumbar 
disc disease.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to 
July 1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In March 2008, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated 
with the claims file.  

The appeal is REMANDED to the Department of Veterans Affairs 
(VA) Regional Office (RO).  VA will notify the appellant if 
further action is required.


REMAND

The issues on the cover page were remanded by the Board in 
December 2008.  A remand by the Board "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268 (1998).  As explained below, the Board must 
remand these claims again for compliance with the December 
2008 remand. 

In December 2008, the Board remanded this case to the RO to 
schedule the Veteran for a Travel Board hearing before a 
Veterans Law Judge at the RO.  In January 2009, the RO 
issued a letter to the Veteran requesting clarification as 
to whether he still wanted a Travel Board hearing.  A copy 
of the letter was sent to his attorney.  No response was 
received from the Veteran or his attorney.  The Board notes 
that the January 2009 RO letter did not advise the Veteran 
that if he did not respond within a specific period of time, 
that his request for a Travel Board hearing would be 
considered withdrawn.  

Since neither the Veteran nor his attorney has submitted any 
written correspondence that the Board could construe as an 
indication of his intent to withdraw his request for a 
Travel Board hearing, a remand is again warranted.  See 38 
C.F.R. § 20.704(e).  Once requested, a request for a Travel 
Board hearing is to be withdrawn in writing by the appellant 
or his representative with his consent.  See 38 C.F.R. 
§ 20.704(e).  As will be set out below, a subsequent letter 
will be sent in this case directing that failure to respond 
within 30 days will be understood to be a withdrawal of any 
hearing request.

Accordingly, the case is REMANDED for the following action:

1.  The RO must clarify whether the 
Veteran wishes to partake in a Travel 
Board hearing, and if so, to afford him 
such a hearing.  The RO's letter should 
inform the Veteran that if he does not 
respond within 30 days, that his request 
for a Travel Board hearing will be 
deemed withdrawn.  His attorney should 
be provided a copy of the letter.  To 
speed matters up, if there is no desire 
for a hearing a written request can be 
provided to the RO and appellate 
consideration could continue.

2.  If the Veteran responds in the 
affirmative, then the RO should take the 
necessary steps to schedule the Veteran 
for such a hearing.  If the Veteran no 
longer desires a Travel Board hearing, a 
signed writing to that effect should be 
placed in the claims file.  If he does 
not respond, the matter should be 
returned to the Board in accordance with 
applicable procedures.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



